DETAILED ACTION
Claims 1-20 are canceled.  Claims 21, 37, 31 and 38 are amended.  A complete action on the merits of pending claims 21-40 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Double Patenting
The nonstatutory double patenting rejection can be found in the Non-Final rejection filed 10/6/21.  The applicant has deferred response to the rejection in Applicant’s Arguments filed 12/20/21.
Claim Rejections - 35 USC § 103
Claims 21-24 and 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over Windgassen US 20140135805 (Windgassen) in view of Sims and Dycus et al US 20140228842 (Dycus ‘842).
Regarding claims 21 and 31, Windgassen teaches a housing (Fig. 1 handpiece 50); an elongated shaft extending from the housing (Fig. 1 stylet 10) and defining a lumen therethrough (Fig. 3); an end effector assembly/jaws (Fig. 2C jaws 11) disposed at a distal portion of the elongated shaft and configured to deliver electrosurgical energy to tissue (par. [0026]); and a key member having a length greater than an outermost diameter of the elongated shaft (Fig. 3 88), that opposing ends of the key member 
Windgassen does not explicitly teach a key slot including a pair of openings defined through opposing sides of an outer surface of the elongated shaft and the key member received through the lumen via the key slot and the key member extends across the entire diameter of the lumen.
Sims, in an analogous device, teaches using an annular stop member 4150 with projections 4154 that go into locking slots 4711 in the shaft (Figs. 18 and 19a). 
Sims does not explicitly teach the key member extending across the entire diameter of the lumen.  
Dycus ‘842, in an analogous device, teaches a wheel 148 that is attached to a shaft via a pin 143 (Figs. 21 and 24).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the coupling means of Windgassen and Sims with a key that extends all the way though the lumen as taught by Dycus ‘842.  A slot and pin configuration is known in the art and would yield the predictable result of stopping the device movement.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the stop member of Windgassen to have the stop member fit into slots in the shaft as in Sims.  The stop member of Sims is able to limit movement both longitudinal and axial (Sims par. [0150]).
Regarding claims 22 and 33, Windgassen teaches wherein the housing defines an interior cavity (Fig. 3 space enclosing 88) defined between a distal wall (Fig. 3 wall 
Regarding claims 23 and 34, Windgassen teaches wherein a proximal portion of the elongated shaft extends through the annular clearance of each of the proximal and distal walls (Fig. 3).
Regarding claims 24 and 35, Windgassen teaches wherein the key member is rotatable within the cavity about a longitudinal axis defined by the elongated shaft upon rotation of the elongated shaft about the longitudinal axis (par. [0049] 82 rotates the stylet and 88 is on the stylet).
Regarding claim 29, Sims teaches wherein the key member is secured within the key slot via a friction fit between the key member and the elongated shaft (par. [0152] the projections 4154 go inward into 4711 they will not fall out because they are going inward from 4150 making it a friction fit).
Regarding claim 30, Sims teaches wherein the key member is received through the lumen via the key slot along an axis defined transverse to a longitudinal axis defined by the elongated shaft (Fig. 18).
Regarding claim 32, .
Claims 25-28, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Windgassen, Sims, and Dycus ‘842 as applied to claims 21 and 31 above, and further in view of Dycus et al US 20030181910 (Dycus).
Regarding claim 25-28, 36, and 37, Windgassen and Sims do not explicitly teach further comprising a spindle disposed on a proximal portion of the elongated shaft and disposed within the annular clearance defined through the proximal wall, the spindle including a distal portion disposed within the cavity distal to the annular clearance defined by the proximal wall and a proximal portion disposed proximal to the annular clearance defined by the proximal wall, wherein the key member is configured to engage at least one of the distal wall of the cavity or the distal portion of the spindle to prevent longitudinal movement of the elongated shaft, further comprising a spring disposed on the elongated, wherein a diameter of the proximal and distal portions of the spindle is greater than a diameter of the annular clearance defined by the proximal wall.
Dycus, in an analogous surgical instrument, teaches a shaft 12 with a gear 52 (Fig. 3) having a proximal and distal portion that have a larger diameter than an elongated portion (Annotated Fig. 4) and an annular clearance with the elongated portion is in (Fig. 6), where both the proximal and distal portions are in cavities (Figs. 5A and 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the surgical instrument taught by Windgassen and Sims with a spindle having a distal and proximal portion that are larger in diameter then an elongated portion set in a clearance as taught by gear of Dycus. The combination of the gear of Dycus into the surgical instrument of Sims would aid in the .
Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sims et al US 20170025071 (Sims) in view of Dycus ‘842.
Regarding claim 38, Sims teaches comprising: a key slot including a pair of openings (Fig. 18 slots 4811) defined through opposing sides of an outer surface of an elongated shaft of an electrosurgical instrument (par. [0139] shaft 4800); and a key member (Fig. 18 collar stop 4841) received through a lumen defined through the elongated shaft via the key slot (Fig. 18 projections 4843 inside slot 4811) such that opposing ends of the key member extend outwardly from the opposing sides of the outer surface of the elongated shaft (Fig. 18 the rest of collar 4841), the opposing ends of the key member configured to engage a portion of the electrosurgical instrument to prevent longitudinal movement of the elongated shaft (par. [0142]).
Sims does not explicitly teach the key member extending across the entire diameter of the lumen.  
Dycus ‘842, in an analogous device, teaches a wheel 148 that is attached to a shaft via a pin 143 (Figs. 21 and 24).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the coupling means of Sims with a key that extends all the way though the lumen as taught by Dycus ‘842.  A slot and pin 
Regarding claim 39, Sims teaches wherein the key member is secured within the key slot via a friction fit between the key member and the elongated shaft (Fig. 18 and par. [0142] the projections held in place in slots).
Regarding claim 40, Sims teaches wherein the key member is received through the lumen via the key slot along an axis defined transverse to a longitudinal axis defined by the elongated shaft (Figs. 18 and 25).
Response to Arguments
Applicant’s arguments with respect to claims 21, 31 and 38 have been considered but are moot because the new ground of rejection does not rely on the same combination as in the previous office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794